Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT, by and between CECO Environmental Corp., a
Delaware corporation (the “Company”), and Todd R. Gleason (“Executive”), is
dated as of the 5th day of July, 2020 (the “Agreement”).

The Company wishes to employ Executive on the terms and conditions, and for the
consideration, hereinafter set forth, and Executive desires to be employed by
the Company on such terms and conditions and for such consideration.

During Executive’s employment with the Company, Executive will be provided with
access to the Company’s trade secrets and confidential information, as well as
specialized training that will allow him to perform his duties.

In consideration of the promises provided for in this Agreement, the Company and
Executive agree as follows:

1.Employment Period. This Agreement shall become effective as of July 6, 2020
(the “Effective Date”).  The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, on an at-will basis on
the terms and conditions set forth herein for the period commencing on the
Effective Date and ending as provided in Section 3 hereof (the “Employment
Period”).

2.Terms of Employment.

(a)Position and Duties. (i)  During the Employment Period, Executive shall (A)
serve as Chief Executive Officer of the Company with such duties and
responsibilities as are commensurate with such position, (B) report to the Board
of Directors of the Company (the “Board”), and (C) perform his services at the
Company’s offices in Dallas, Texas (subject to reasonable global and domestic
travel requirements commensurate with Executive’s position). The Company shall
appoint Executive as a member of the Board as of his appointment as Chief
Executive Officer, and will use its reasonable best efforts to have him
nominated to the Board throughout the Employment Period while Executive is
employed by the Company.  Executive shall make his principal residence in the
Dallas, Texas area no later than July 31, 2021.

(ii)During the Employment Period, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive agrees to devote his full
business time and attention to the business and affairs of the Company.  During
the Employment Period, it will not be a violation of this Agreement for
Executive to (A) serve on civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities described in clauses
(A), (B) and (C) do not interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.  Except as otherwise provided in this subclause (ii), Executive shall
not during the Employment Period serve as a director of another corporation,
provided that Executive shall be permitted to continue serving as a member of
the board of directors of Scientific Analytics Inc.

--------------------------------------------------------------------------------

(b)Compensation  (i) Base Salary. During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”) of not less than $450,000
per year paid in accordance with the normal payroll procedures of the Company,
which Annual Base Salary shall be reviewed for increase at least annually.

(ii)Sign-On Bonus.  The Company shall pay Executive a cash bonus equal to
$150,000 (the “Sign-On Bonus”), payable in a lump sum as soon as practicable
(but no later than 30 days) following the Effective Date, which Sign-On Bonus
shall be, in part, in lieu of any relocation payments in connection with the
relocation of Executive’s primary residence to the Dallas, Texas area.  If
(A) Executive terminates employment with the Company without Good Reason (other
than as a result of death or Disability) prior to September 30, 2021 and
(B) Executive has not relocated his primary residence to the Dallas, Texas area
as of the Date of Termination, Executive shall repay to the Company the Sign-On
Bonus within 30 days after the Date of Termination.

(iii)Annual Bonus.

(A)For the 2020 calendar year, Executive shall be entitled to receive a cash
bonus equal to $150,000 (the “2020 Bonus”), which 2020 Bonus shall be in lieu of
any other annual cash bonus opportunity for 2020.  The 2020 Bonus will be paid
in a lump sum at the same time annual cash bonuses are paid to the other senior
officers of the Company for the 2020 calendar year, but in no event later than
March 15, 2021.

(B)Executive shall be eligible, for each calendar year of the Company following
2020 that ends during the Employment Period, to earn, based on achievement with
respect to the applicable performance criteria that may be established by the
Compensation Committee of the Board (the “Committee”), an annual cash bonus (an
“Annual Bonus”), with a target Annual Bonus opportunity equal to no less than
100% of Annual Base Salary (“Target Bonus”) and a maximum Annual Bonus
opportunity equal to no less than 200% of Annual Base Salary.  Any Annual Bonus
earned with respect to a particular year will generally be paid at the same time
annual cash bonuses are paid to other senior officers of the Company for such
calendar year, but in no event later than March 15 of the following calendar
year.  There is no guaranteed Annual Bonus under this Agreement for any calendar
year, and for each such calendar year, Executive’s Annual Bonus could be as low
as zero or as high as the maximum payout percentage established for that
calendar year’s Annual Bonus opportunity.

(C)Notwithstanding anything in this Agreement to the contrary, each Annual Bonus
shall be on the terms and subject to such conditions as are specified for the
Company plans or programs pursuant to which the Annual Bonus opportunity, as
applicable, is granted.

(iv)Initial Equity Awards.  As soon as practical on or after the Effective Date,
Executive shall be granted the following one-time awards under the Company’s
long-term

2

--------------------------------------------------------------------------------

incentive compensation arrangements in accordance with the Company’s policies,
the applicable award agreements and the incentive compensation plans under which
such awards are granted:

(A)A grant of time-based restricted stock units covering a number of shares of
the Company’s common stock equal to the quotient (rounded up to the nearest
whole share) of (1) $600,000, divided by (2) the closing price of the Company’s
common stock as reported on The NASDAQ Stock Market LLC on the last trading day
preceding the date of grant, which award will generally vest, subject to
Executive’s continued employment with the Company, in substantially equal
installments on each of the first four anniversaries of the date of grant;

(B)A grant of nonqualified stock options with a grant date value equal to
approximately $900,000 based on the Company’s Black-Scholes option-pricing model
(the “At-the-Money Option Award”), which At-the-Money Option Award will
generally vest, subject to Executive’s continued employment with the Company, in
substantially equal installments on each of the first four anniversaries of the
date of grant.  The At-the-Money Option Award will have an exercise price equal
to the closing price of the Company’s common stock as reported on The NASDAQ
Stock Market LLC on the last trading day preceding the date of grant and will
generally expire, subject to continued employment with the Company, on the
seventh anniversary of the date of grant; and

(C)A grant of nonqualified stock options with a grant date value equal to
approximately $1,500,000 based on the Company’s Black-Scholes option-pricing
model, taking into account the premium exercise price described below (the
“Premium Option Award”), which Premium Option Award will generally vest, subject
to Executive’s continued employment with the Company, in substantially equal
installments on each of the first four anniversaries of the date of grant.  The
Premium Option Award will have an exercise price equal to the product of two
times the closing price of the Company’s common stock as reported on The NASDAQ
Stock Market LLC on the last trading day preceding the date of grant and will
generally expire, subject to continued employment with the Company, on the
seventh anniversary of the date of grant.

(v)Annual Equity Awards.  For calendar years following 2020 during the
Employment Period, Executive shall be eligible for annual awards under the
Company’s equity compensation arrangements as reasonably determined by the
Committee; provided, however, that Executive’s total annual equity award target
opportunity under the Equity Plans for each calendar year following 2020 during
the Employment Period shall have an aggregate grant date value (as reasonably
determined by the Committee) of no less than $1,000,000.  Executive’s annual
equity awards shall be made in the form of time-based restricted stock units
and/or performance-based restricted stock units, or in such other forms as
determined by the Committee after consideration of competitive market data
provided by its independent compensation consultant, all in accordance with the
Company’s policies and the applicable award agreements and incentive
compensation plans under which such awards may be granted, as in effect from
time to time; provided, however, that no less than 60% of Executive’s annual
equity awards shall be subject to the achievement performance objectives
determined by the Committee.

3

--------------------------------------------------------------------------------

(vi)Car Allowance. During the Employment Period, the Company will pay to
Executive a monthly car allowance equal to $1,000.

(vii)Temporary Living Accommodations.  During the Employment Period, for the
period beginning on the Effective Date and ending on June 30, 2021, the Company
shall reimburse Executive up to $2,500 per month for apartment or comparable
rental expenses incurred by Executive in the Dallas, Texas area.

(viii)Employee Benefits.  During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans, programs, and policies,
as may be in effect from time to time, for senior executives of the Company
generally.

(ix)Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the performance of Executive’s duties under this Agreement
and in accordance with the Company’s business expense reimbursement policy.

3.Termination of Employment.

(a)Generally. Except as hereinafter provided, the Employment Period shall
continue until, and shall end upon, the third anniversary of the Effective Date
(the “Initial Employment Period”). At the end of the Initial Employment Period
and on each anniversary thereafter, unless the Company shall have given
Executive ninety (90) days written notice that the Employment Period will not be
extended, the Employment Period shall be extended for an additional year. The
term “Employment Period” as used in this Agreement shall refer to the Initial
Employment Period or the Employment Period as so extended.  Notwithstanding the
foregoing, the Employment Period (to the extent then in effect) will cease on
the Date of Termination (as defined in Section 3(f)).

(b)Death or Disability. Executive’s employment shall terminate automatically if
Executive dies during the Employment Period. If the Company determines in good
faith that the Disability (as defined herein) of Executive has occurred during
the Employment Period (pursuant to the definition of “Disability”), it may give
to Executive written notice in accordance with Section 13(b) of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. “Disability” means the absence of Executive
from Executive’s duties with the Company on a full-time basis for 90 consecutive
business days, or 90 business days during any period of 120 consecutive business
days, as a result of incapacity due to mental or physical illness that is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).

(c)By the Company. The Company may terminate Executive’s employment during the
Employment Period for any, or no reason, with or without Cause. For purposes of
this Agreement, “Cause” will be deemed to exist upon:

4

--------------------------------------------------------------------------------

(i)any use or misappropriation by Executive of the Company’s, its parent’s, an
affiliate’s or a subsidiary’s funds, assets or property for any personal or
other improper purpose;

(ii)any act of moral turpitude, dishonesty, fraud by or felony conviction of
Executive whether or not such acts were committed in connection with the
Company’s, an affiliate’s or subsidiary’s business;

(iii)any failure by Executive substantially to perform the lawful instructions
of the Board (other than as a result of total or partial incapacity due to
physical or mental illness) following written notice by the Company to Executive
of such failure and 15 days within which to cure such failure;

(iv)any willful or gross misconduct by Executive in connection with Executive’s
duties to the Company which, in the reasonable good faith judgment of the Board,
could reasonably be expected to be materially injurious to the financial
condition or business reputation of the Company, its subsidiaries or affiliates;

(v)any failure by Executive to follow a material Company policy following
written notice by the Company to Executive of such failure and 15 days within
which to cure such failure; or

(vi)any material breach by Executive of this Agreement following written notice
by the Company to Executive of such breach and 15 days within which to cure such
breach.

The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding Executive, if Executive is a
member of the Board) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive has engaged in
the conduct described in this Section 3(c), and specifying the particulars
thereof in detail.

(d)By Executive. Executive’s employment may be terminated during the Employment
Period by Executive for Good Reason or by Executive without Good Reason. For
purposes of this Agreement, “Good Reason” shall mean, in the absence of the
prior written consent of Executive:

(i)a material and permanent diminution in Executive’s duties, authorities or
responsibilities;

(ii)a material and permanent reduction of Executive’s Annual Base Salary or
Target Bonus;

5

--------------------------------------------------------------------------------

(iii)relocation of Executive’s primary workplace, as assigned to Executive by
the Company in accordance with Section 2(a)(i) beyond a 50 mile radius from such
workplace; or

(iv)any other material breach by the Company of this Agreement;

provided, however, that Executive’s termination of employment shall not be
deemed to be for Good Reason unless (x) Executive has notified the Company in
writing describing the occurrence of one or more Good Reason events within 90
days of such occurrence, (y) the Company fails to cure such Good Reason event
within 30 days after its receipt of such written notice and (z) the termination
of employment occurs within 180 days after the occurrence of the applicable Good
Reason event.

(e)Notice of Termination; Expiration of Employment Period. Any termination of
employment by the Company for Cause, or by Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 13(b) of this Agreement. “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than 30 days after the giving of such notice). The failure by Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s respective rights hereunder.

(f)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (ii) if Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies Executive of such termination, (iii) if
Executive resigns without Good Reason, the date on which Executive notifies the
Company of such termination, and (iv) if Executive’s employment is terminated by
reason of death or Disability, the date of Executive’s death or the Disability
Effective Date, as the case may be. Notwithstanding the foregoing, in no event
shall the Date of Termination occur until Executive experiences a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the date on which such separation from
service takes place shall be the “Date of Termination.”  Upon the expiration of
the Employment Period and in the event Executive continues employment with the
Company, Executive’s employment will be at-will and the terms of this Agreement
(other than Section 8) will have no further effect.  

(g)Termination of Status as Director or Officer.  Upon termination of
Executive’s employment for any reason, Executive agrees to resign, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and as an

6

--------------------------------------------------------------------------------

officer and as a member of the board of directors (or any similar position, and
from any committees thereof) of any of the Company’s subsidiaries and other
affiliates.

4.Obligations of the Company upon Termination.

(a)By Executive for Good Reason or by the Company other than for Cause, Death or
Disability. If, during the Employment Period, the Company terminates Executive’s
employment without Cause (other than due to death or Disability) or Executive
terminates employment for Good Reason, and Section 4(b) does not apply:

(i)The Company shall pay to Executive, in a lump sum in cash within 30 days
after the Date of Termination, subject to Section 10(b), the aggregate of the
following amounts:  the sum of (A) Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (B) Executive’s business
expenses that are reimbursable pursuant to Section 2(b)(ix) of this Agreement
but have not been reimbursed by the Company as of the Date of Termination; (C)
Executive’s 2020 Bonus or Annual Bonus, as applicable, for the calendar year
immediately preceding the calendar year in which the Date of Termination occurs,
if such bonus has been determined to have been earned but has not been paid as
of the Date of Termination; and (D) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (A), (B), (C)
and (D), the “Accrued Obligations”);

(ii)On the 61st day after the Date of Termination, the Company shall, subject to
Section 4(f) of this Agreement, pay to Executive a lump sum cash amount equal to
Executive’s Annual Base Salary (without regard to any reduction thereto);

(iii)At such time as the Company pays annual bonuses, if any, to senior
executives of the Company, the Company shall, subject to Section 4(f) of this
Agreement, pay to Executive a lump sum cash amount equal to the product obtained
by multiplying (A) the full year 2020 Bonus or Annual Bonus, as applicable, that
Executive would have earned had Executive remained employed through the end of
the calendar year in which the Date of Termination occurs based on the degree of
satisfaction of the applicable performance targets, by (B) a fraction, the
numerator of which is the total number of days that have elapsed during the
calendar year through the Date of Termination and the denominator of which is
the total number of days in the applicable calendar year;

(iv)if Executive elects continuation coverage under the Company’s medical,
dental and vision benefits pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company shall reimburse Executive for Executive’s monthly COBRA payment
(provided such reimbursement does not result in any taxes or penalties for the
Company), until the earlier of (A) Executive’s eligibility for any such coverage
under another employer’s medical plans or (B) the date that is 12 months after
the Date of Termination; and

(v)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to Executive any Other Benefits (as defined in Section 5) in
accordance with the terms of the underlying plans or agreements.

7

--------------------------------------------------------------------------------

Other than as set forth in this Section 4(a) of this Agreement, in the event of
a termination of Executive’s employment by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason, in each case where
Section 4(b) does not apply, the Company shall have no further obligation to
Executive under this Agreement.

 

(b)Termination in Connection With a Change in Control. If, during the Employment
Period, the Company terminates Executive’s employment without Cause (other than
due to death or Disability) or Executive terminates employment for Good Reason,
in each case, within a period of two years after a Change in Control:

(i)The Company shall pay to Executive, in a lump sum in cash within 30 days
after the Date of Termination, subject to Section 10(b), the Accrued
Obligations;

(ii)On the 61st day after the Date of Termination, the Company shall, subject to
Section 4(f) of this Agreement, pay to Executive a lump sum cash amount equal to
the sum of Executive’s Annual Base Salary (without regard to any reduction
thereto) plus Executive’s full year 2020 Bonus or target Annual Bonus, as
applicable, for the calendar year in which the Date of Termination occurs;

(iii)if Executive elects continuation coverage under the Company’s medical,
dental and vision benefits pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company shall reimburse Executive for Executive’s monthly COBRA payment
(provided such reimbursement does not result in any taxes or penalties for the
Company), until the earlier of (A) Executive’s eligibility for any such coverage
under another employer’s medical plans or (B) the date that is 12 months after
the Date of Termination; and

(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to Executive any Other Benefits in accordance with the terms of the
underlying plans or agreements.

Other than as set forth in this Section 4(b) of this Agreement, in the event of
a termination of Executive’s employment by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason, in each case within
a period of two years after a Change in Control, the Company shall have no
further obligation to Executive under this Agreement.

 

(c)Definition of Change in Control. For purposes of this Agreement, a “Change in
Control” will be deemed to have occurred upon the occurrence (after the
Effective Date) of any of the following events:

(i)any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding common stock, par value $0.01 per share, of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding

8

--------------------------------------------------------------------------------

Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(w) any acquisition directly from the Company, (x) any acquisition by the
Company, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (z) any acquisition pursuant to a transaction that complies with
Sections 4(c)(iii) (A), (B) and (C) below;

(ii)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least three-fourths (3/4) of the
directors then comprising the Incumbent Board (either by specific vote or by
approval of the proxy statement of the Company in which such individual is named
as a nominee for director, without objection to such nomination) shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the

9

--------------------------------------------------------------------------------

time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

(iv)approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

(d)Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, the Company shall
provide Executive or, in the event of death, Executive’s estate or
beneficiaries, with the Accrued Obligations and the timely payment or delivery
of the Other Benefits in accordance with the terms of the underlying plans or
agreements, and shall have no further obligations under this Agreement. The
Accrued Obligations shall be paid to Executive or, in the event of death,
Executive’s estate or beneficiaries, in a lump sum in cash within 30 days of the
Date of Termination.

(e)Cause; Other than for Good Reason. If Executive’s employment is terminated
for Cause during the Employment Period, the Company shall provide Executive with
Executive’s Annual Base Salary through the Date of Termination, and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no further obligations under this
Agreement. If Executive voluntarily terminates employment other than for Good
Reason during the Employment Period, the Company shall provide to Executive the
Accrued Obligations and the timely payment or delivery of the Other Benefits in
accordance with the terms of the underlying plans or agreements, and shall have
no further obligations under this Agreement. In such case, all the Accrued
Obligations shall be paid to Executive in a lump sum in cash within 30 days of
the Date of Termination.  

(f)Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make any payment under Sections 4(a)(ii)-(v) or Sections
4(b)(ii)-(iv), as applicable, of this Agreement unless (i) prior to the 60th day
following the Date of Termination, Executive executes a release of claims
against the Company and its affiliates in a form provided by the Company (the
“Release”), and (ii) any applicable revocation period has expired during such
60-day period without Executive revoking such Release.

5.Non-Exclusivity of Rights. Amounts that Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement.  Notwithstanding the foregoing, Executive shall not be eligible to
participate in any other severance plan, program or policy of the Company.

6.Set-off; No Mitigation.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be subject to set-off, counterclaim, recoupment, defense, or
other claim, right or action that the Company may have against Executive to the
extent such set-off or other action does not violate Code Section 409A. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.

10

--------------------------------------------------------------------------------

7.Limitations on Payments Under Certain Circumstances.   Notwithstanding any
provision of any other plan, program, arrangement or agreement to the contrary,
in the event that it shall be determined that any payment or benefit to be
provided by the Company to Executive pursuant to the terms of this Agreement or
any other payments or benefits received or to be received by Executive (a
“Payment”) in connection with or as a result of any event which is deemed by the
Internal Revenue Service or any other taxing authority to constitute a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company and subject to the tax (the
“Excise Tax”) imposed by Section 4999 (or any successor section) of the Code,
the Payments, whether under this Agreement or otherwise, shall be reduced so
that the Payment, in the aggregate, is reduced to the greatest amount that could
be paid to Executive without giving rise to any Excise Tax; provided that in the
event that Executive would be placed in a better after-tax position after
receiving all Payments and not having any reduction of Payments as provided
hereunder, Executive shall, notwithstanding the provisions of any other plan,
program, arrangement or agreement to the contrary, receive all Payments and pay
any applicable Excise Tax.  All determinations under this Section 7 shall be
made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”). Without limiting the generality of the foregoing, any
determination by the Accounting Firm under this Section 7 shall take into
account the value of any reasonable compensation for services to be rendered by
Executive (or for holding oneself out as available to perform services and
refraining from performing services (such as under a covenant not to compete)).
If the Payments are to be reduced pursuant to this Section 7, the Payments shall
be reduced  in the following order: (a) Payments which do not constitute
“nonqualified deferred compensation” subject to Code Section 409A shall be
reduced first; and (b) all other Payments shall then be reduced, in each case as
follows: (i) cash payments shall be reduced before non-cash payments and (ii)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.

8.Restrictive Covenants.  

(a)Competitive Activity During Employment.  Executive will not compete with the
Company anywhere in the world during Executive’s employment with the Company,
including, without limitation, Executive will not:

(i)enter into or engage in any business which competes with the Business of the
Company;

(ii)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with, the
Business of the Company;

(iii)divert, entice or otherwise take away any customers, business, patronage or
orders of the Company or attempt to do so; or

(iv)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Business of the Company.

11

--------------------------------------------------------------------------------

(b)Following Termination.  For a period of one year following Executive’s
termination of employment with the Company, Executive will not:

(i)enter into or engage in any business which competes with the Company’s
Business within the Restricted Territory (as hereinafter defined);

(ii)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business, wherever located, that
competes with, the Company’s Business within the Restricted Territory;

(iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or

(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company’s Business within the Restricted Territory.

For the purposes of Sections 8(a) and (b), inclusive, but without limitation
thereof, Executive will be in violation thereof if Executive engages in any or
all of the activities set forth therein directly as an individual on Executive’s
own account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which Executive or Executive’s spouse, child or parent owns, directly or
indirectly, individually or in the aggregate, more than 5% of the outstanding
stock.

(c)The “Company.”  For the purposes of this Section 8, the “Company” shall
include any and all direct and indirect subsidiaries, parents, and affiliated,
or related companies of the Company for which Executive worked or had
responsibility at the time of termination of Executive’s employment and at any
time during the two year period prior to such termination.

(d)The Company’s “Business.”  For the purposes of this Section 8, the Company’s
Business is defined to be:  the design, manufacture, sale of, and service
related to air and noise pollution control equipment serving the energy and
industrial markets and fluid handling and filtration.  The Company’s Business is
further described in any and all manufacturing, marketing and sales manuals and
materials of the Company as the same may be altered, amended, supplemented or
otherwise changed from time to time, including any such manuals and materials as
in effect at any time during the 12-month period immediately prior to
Executive’s termination of employment, or of any other products or services
substantially similar to or readily substitutable for any such described
products and services.  The Company’s Business shall also include any expansion
or acquisition plans, as evidenced by the books and records of the Company, at
the time of Executive’s termination.

(e)“Restricted Territory.”  For the purposes of Section 8, the Restricted
Territory shall be defined as and limited to:

(i)the geographic area(s) within a 50 mile radius of any and all of the
Company’s location(s) in, to, or for which Executive worked, to which Executive
was

12

--------------------------------------------------------------------------------

assigned or had any responsibility (either direct or supervisory) at the time of
termination of Executive’s employment and at any time during the two-year period
prior to such termination;

(ii)the United States; and

(iii)all of the specific customer accounts, whether within or outside of the
geographic area described in (i) and (ii) above, with which Executive had any
contact or for which Executive had any responsibility (either direct or
supervisory) at the time of termination of Executive’s employment and at any
time during the two-year period prior to such termination.

(f)Extension.  If it shall be judicially determined that Executive has violated
any of Executive’s obligations under Section 8(b), then the period applicable to
each obligation that Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.

(g)Non-Solicitation.  Executive shall not, directly or indirectly, at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the Company
and/or its parent or its other subsidiary or affiliated or related companies.

(h)Further Covenants.  Executive shall not, directly or indirectly, at any time
during or after Executive’s employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing Executive’s
duties of employment, use any trade secrets or confidential business and
technical information of the Company or its customers or vendors, including
without limitation as to when or how Executive may have acquired such
information.  Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information.  Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
Executive’s mind or memory and whether compiled by the Company, and/or
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and use of such information by
Executive during Executive’s employment with the Company (except in the course
of performing Executive’s duties and obligations to the Company) or after the
termination of Executive’s employment shall constitute a misappropriation of the
Company’s trade secrets.  The restrictions set forth in this Section 8(h) shall
last for 15 years after Executive’s termination with respect to confidential
information, and perpetually for trade secret information, or for so long as the
information qualifies as a trade secret under the law.  Upon termination of
Executive’s employment with the Company, for any reason, Executive shall return
to the Company, in good condition, all property of the Company,

13

--------------------------------------------------------------------------------

including without limitation, the originals and all copies of any materials
which contain, reflect, summarize, describe, analyze or refer or relate to any
items of information listed in this Section 8(h).  Nothing in this Agreement
prevents Executive from providing, without prior notice to the Company,
information to governmental authorities regarding possible legal violations or
otherwise testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations.

(i)U.S. Defend Trade Secrets Act Notice of Immunity.  The U.S. Defend Trade
Secrets Act of 2016 (“DTSA”) provides that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (A) is made (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law or (B) is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.

(j)Discoveries and Inventions.  Executive hereby assigns to the Company, its
successors, assigns or nominees, all of Executive’s rights to any discoveries,
inventions and improvements, whether patentable or not, made, conceived or
suggested, either solely or jointly with others, by Executive while in the
Company’s employ, whether in the course of Executive’s employment with the use
of the Company’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Company’s business, or its
research and development efforts.  Any discovery, invention or improvement
relating to any subject matter with which the Company was concerned during
Executive’s employment and made, conceived or suggested by Executive, either
solely or jointly with others, within one year following termination of
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or
facilities.  Upon request by the Company with respect to any such discoveries,
inventions or improvements, Executive will execute and deliver to the Company,
at any time during or after Executive’s employment, all appropriate documents
for use in applying for, obtaining and maintaining such domestic and foreign
patents as the Company may desire, and all proper assignments therefor, when so
requested, at the expense of the Company, but without further or additional
consideration.  In the event the Company is unable, after reasonable effort, and
in any event after ten (10) business days, to secure Executive’s signature on a
written assignment to the Company of any application for letters patent or to
any common-law or statutory copyright or other property right therein, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive irrevocably designates and appoints the Corporate
Secretary of the Company as Executive’s attorney-in-fact to act on Executive’s
behalf to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of such letters patent,
copyright or trademark.

(k)Work Made For Hire.  Executive acknowledges that, to the extent permitted by
law, all work papers, reports, documentation, drawings, photographs, negatives,

14

--------------------------------------------------------------------------------

tapes and masters therefore, prototypes and other materials (hereinafter,
“items”), including without limitation, any and all such items generated and
maintained on any form of electronic media, generated by Executive during
Executive’s employment with the Company shall be considered a “work made for
hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Company.  The item will recognize the Company as the
copyright owner, will contain all proper copyright notices, e.g., “(creation
date) CECO Environmental Corp., All Rights Reserved,” and will be in condition
to be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

(l)Non-Disparagement.

(i)Throughout Executive’s employment with the Company and for 1 year thereafter,
outside the ordinary course of business on behalf of the Company, Executive will
not make or issue, or procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information concerning the Company
or its subsidiaries or affiliates, or any of their legal predecessors,
successors, assigns, parents, subsidiaries, divisions or other affiliates, or
any of the foregoing’s respective past, present or future directors, officers,
employees or representatives (collectively, the “Non-Disparagement Parties”), or
any Non-Disparagement Party’s business, or its actions, to any person or entity,
regardless of the truth or falsity of such statement.  

(ii)Throughout Executive’s employment with the Company and for 1 year
thereafter, the Company will reasonably direct the executive officers and
directors of the Company not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning Executive or any of Executive’s legal successors,
assigns, or other affiliates, or any of the foregoing’s respective past, present
or future directors, officers, employees or representatives (collectively, the
“Executive Non-Disparagement Parties”), or any Executive Non-Disparagement
Party’s business, or its actions, to any person or entity, regardless of the
truth or falsity of such statement.

(iii)This Section 8(l) does not apply to truthful testimony or disclosure
compelled or required by applicable law or legal process.  Notwithstanding
anything in this Agreement to the contrary, Executive is not prohibited from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.

(m)Remedies. The parties acknowledge and agree that any breach by Executive of
the terms of this Agreement may cause the Company irreparable harm and injury
for which money damages would be inadequate. Accordingly, the Company, in
addition to any other remedies available at law or equity, shall be entitled, as
a matter of right, to injunctive relief in any court of competent jurisdiction.
The parties agree that such injunctive relief may be granted without the
necessity of proving actual damages. Nothing in this Agreement shall limit the
Company’s remedies under state for federal law or elsewhere.

(n)Additional Acknowledgements. Executive acknowledges and agrees that, in the
event that Executive becomes subject to any other contractual arrangements with
the

15

--------------------------------------------------------------------------------

Company regarding competition with the Company, the restrictive covenants set
forth in this Agreement were executed first and shall be deemed supplemented,
and in no event diminished or replaced, by such other contractual arrangements.

9.Successors.

(a)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10.Code Section 409A.

(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

(b)Notwithstanding any provision of this Agreement to the contrary, in the event
that Executive is a “specified employee” within the meaning of Code Section 409A
(as determined in accordance with the methodology established by the Company as
in effect on the Date of Termination) (a “Specified Employee”), any payments or
benefits that are considered non-qualified deferred compensation under Code
Section 409A payable under this Agreement on account of a “separation from
service” during the six-month period immediately following the Date of
Termination shall, to the extent necessary to comply with Code Section 409A,
instead be paid, or provided, as the case may be, on the first business day
after the date that is six months following Executive’s “separation from
service” within the meaning of Code Section 409A. For purposes of Code Section
409A, Executive’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement that is
considered nonqualified deferred compensation, subject to Code Section 409A.

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are deferred compensation subject to Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

16

--------------------------------------------------------------------------------

11.Compensation Recovery Policy.  Notwithstanding anything in this Agreement to
the contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Securities Exchange Act of 1934, as
amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the shares of the Company’s common stock may be traded) (the
“Compensation Recovery Policy”), and that applicable sections of this Agreement
and any related documents shall be deemed superseded by and subject to the terms
and conditions of the Compensation Recovery Policy from and after the effective
date thereof.

12.Complete Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein.

13.Miscellaneous.

(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the most recent address
on file at the Company

If to the Company:

CECO Environmental Corp.
Attention:  Chief Human Resources Officer
14651 North Dallas Parkway
Dallas, Texas  75254

With a copy to:

Jones Day
Attention:  Stephen P. Coolbaugh
901 Lakeside Avenue
Cleveland, Ohio  44114,

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

17

--------------------------------------------------------------------------------

(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d)The Company, its subsidiaries and affiliates may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes or
social security charges as shall be required to be withheld pursuant to any
applicable law or regulation. None of the Company, its subsidiaries or
affiliates guarantees any tax result with respect to payments or benefits
provided hereunder. Executive is responsible for all taxes owed with respect to
all such payments and benefits.

(e)Subject to any limits on applicability contained therein, Section 8 of this
Agreement shall survive and continue in full force in accordance with its terms
notwithstanding any termination or expiration of the Employment Period.

(f)During Executive’s employment with the Company and thereafter, Executive will
provide reasonable assistance to the Company in litigation and regulatory
matters that relate to events that occurred during Executive’s period of
employment with the Company and its predecessors, and will provide reasonable
assistance to the Company with matters relating to its corporate history from
the period of Executive’s employment with it or its predecessors.  Executive
will be entitled to reimbursement of reasonable out-of-pocket travel or related
costs and expenses relating to any such cooperation or assistance that occurs
following the Date of Termination.

(g)This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(h)Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(i)With respect to any controversy or claim arising out of or relating to or
concerning injunctive relief for Executive’s breach or purported breach of
Section 8 of this Agreement, the Company shall have the right, in addition to
any other remedies it may have, to seek specific performance and injunctive
relief with a court of competent jurisdiction, without the need to post a bond
or other security.

 

 

[Remainder of page intentionally left blank]

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date first above written.

EXECUTIVE

/s/ Todd R. Gleason
Todd R. Gleason

CECO ENVIRONMENTAL CORP.

By /s/ Jason DeZwirek
Name:  Jason DeZwirek
Title:    Chairman of the Board of Directors

 

 

 